Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the Applicant has overcome all outstanding 112(b) rejections. 
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 1 is directed to a method for preparing a carbon-reinforced metal-ceramic composite material, comprising: mixing raw materials of carbon of 5 wt% to 8 wt%, copper of 10 wt% to 15 wt%, zinc of 10 wt% to 18 wt%, titanium of 20 wt% to 33 wt%, copper oxide of 5 wt% to 8 wt%, calcium oxide of 18 wt% and 35 wt% and titanium dioxide of a balance amount to 100 wt%, based on a total amount of the raw materials, ball-milling the raw materials with a medium of ethanol to obtain a mixture, drying and milling the mixture to obtain a powder, sintering the powder with a laser having an irradiation power ranging from 100 to 600 W and an irradiation period of 3 min to 10 min to obtain a product, and rapidly cooling the product to allow a temperature of the product to be decreased to room temperature within 5 min to obtain the carbon-reinforced metal-ceramic composite material.
The closest prior art is considered to be Groza et al. (US20060172073, hereinafter referred to as Groza). Groza is directed to functionally gradient material (FGM) (see Groza at [0008]), as well as methods used to create FGMs which contain aluminum, nickel, copper, and titanium as pure metals and/or alloys (see Groza at [0009]). The methods can be used to create FGMs of composite materials, such as a metallic matrix combined with a ceramic such as oxides (see Groza at [0010]). The shaped body can be consolidated by hot pressing, hot isostatic pressing, cold isostatic pressing, spark plasma sintering, or by field activated sintering technique (FAST) (see Groza at [0035]). Groza does not disclose the composition of claim 1, nor does it disclose the steps of laser irradiation and rapid cooling. Therefore, claim 1 avoids Groza as prior art. 
All claims not specifically addressed contain allowable subject matter due to being dependent upon an otherwise allowable claim.
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731